         Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
In re GEORGE WASHINGTON BRIDGE BUS :
STATION DEVELOPMENT VENTURE LLC,   :
                                   :
     Debtor.                       :
-----------------------------------x
TUTOR PERINI BUILDING CORP.,       :
                                   :
     Appellant,                    :
                                   :            20-cv-7433 (JSR)
          -v-                      :
                                   :            OPINION AND ORDER
NEW YORK CITY REGIONAL CENTER      :
GEORGE WASHINGTON BRIDGE BUS       :
STATION AND INFRASTRUCTURE         :
DEVELOPMENT FUND LLC, et al.,      :
                                   :
     Appellees.                    :
-----------------------------------x

     Tutor Perini Building Corp. appeals the bankruptcy court’s

August 11, 2020 “Order Regarding Disputed Ground Lease Issues,”

Bankr. Dkt. 358, 1 which held that Tutor Perini is not a third-

party beneficiary of — and has no rights to assert an 11 U.S.C.

§ 365(b)(1)(A) “cure claim” with respect to — the 2011 ground lease

entered into by the debtor and the Port Authority of New York and

New Jersey. Finding itself in agreement with the well-reasoned

decision of the Bankruptcy Court, this Court affirms.




     1“Bankr Dkt.” citations refer to the docket of the bankruptcy
court proceeding, In re George Washington Bridge Bus Station
Development Venture LLC, 19-bk-13196 (DSJ) (Bankr. S.D.N.Y.).
“AER” citations refer to the Appellant’s Appendix of Excerpts of
Record, ECF No. 8 (Oct. 26, 2020).
                                       1
         Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 2 of 17



     George Washington Bridge Bus Station Development Venture LLC,

the debtor in the instant bankruptcy proceeding, is the developer

on an approximately $183 million project to renovate and improve

a Port Authority bus station at the Manhattan end of the George

Washington Bridge. See Bankr. Dkt. 358-1 at 49 (bench decision of

the bankruptcy court). In 2011, the debtor and the Port Authority

initiated a public-private venture to improve the facility by

expanding the bus terminal and constructing a large retail mall on

the same site. Id. In July of that year, the debtor and the Port

Authority memorialized the terms of their arrangement in a ground

lease, which, in essence, obligated the debtor to arrange for the

necessary renovations on the bus station. In exchange, the Port

Authority promised a substantial monetary contribution toward the

costs of construction, and, as landlord, it awarded the debtor the

rights to operate and manage the retail center for up to ninety-

nine years. 2 Id. at 49–50; see also AER at 173–342 (ground lease).

     As relevant here, the ground lease contemplated that the

debtor     would    retain   a   general    contractor    to   perform    the

construction work. See AER at 210. Section 5.7(c) of the ground

lease further specified that the debtor, not the Port Authority,


     2 The debtor raised additional funds for the redevelopment
from several private lenders (whose claims are mostly secured),
including the New York City Regional Center George Washington
Bridge Bus Station and Infrastructure Development Fund LLC and
others, also named as appellees here. See Joint Resp. Br. of
Appellees, ECF No. 17 at 8 (Nov. 25, 2020).
                                       2
      Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 3 of 17



would be responsible for paying the general contractor. AER at

220. That section states that, with certain conditions not at

issue, “the Port Authority shall have no obligations or liabilities

in connection with the performance of any Construction Work or the

contracts   for   the   performance       thereof   entered   into   by   the

[debtor],” and that “the [debtor] shall pay all claims lawfully

made against it by its contractors, subcontractors, material-men

and workmen . . . arising out of or in connection with or because

of the performance of the Construction Work.” Id.

     In 2013, the debtor and appellant Tutor Perini entered into

a construction contract, under which the latter agreed to serve as

general contractor for the redevelopment project. Bankr. Dkt. 358-

1 at 50. Work began, but the project was soon plagued by delays

and disputes between the debtor and Tutor Perini. Id. In 2015, the

debtor commenced an arbitration proceeding against Tutor Perini.

Id. Tutor Perini countered with a claim for $113 million in

damages. Id. at 51. Although the project eventually opened to the

public in 2017, the delays and extra costs, including those related

to the arbitration, caused the debtor to file for Chapter 11

protection in October 2019. See Answering Br. of Debtor, ECF No.

13 at 6 (Nov. 25, 2020).

     Upon   entering     Chapter      11,     the    debtor    proposed     a

reorganization strategy based on a sale of substantially all its

assets, of which the ground lease was the most valuable. Bankr.

                                      3
         Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 4 of 17



Dkt. 358-1 at 52. Such a sale would require the debtor to exercise

its ability under 11 U.S.C. § 365(a) to “assume” the unexpired

ground lease, and then to assign it to a buyer. But both Tutor

Perini and the Port Authority initially asserted the right to bring

a “cure” claim against the debtor under 11 U.S.C. § 365(b)(1)(A).

See Bankr. Dkt. 170; id. 358-1 at 52, 54. That is, both asserted

the right to demand that the debtor, before assuming and assigning

the ground lease, cure its purported default thereunder, that

default being the debtor’s failure to pay $113 million to Tutor

Perini as allegedly required by § 5.7(c) of the ground lease.

     After months of negotiations with the debtor and the private

lenders, however, the Port Authority agreed to waive its cure claim

and allow the sale to proceed. Bankr. Dkt. 358-1 at 54–55. In June

2020, the debtor, the Port Authority, and the lenders jointly asked

the bankruptcy court to approve the settlement pursuant to Federal

Rule of Bankruptcy Procedure 9019. See id. at 54–56. Shortly

thereafter,      Tutor   Perini   filed    a   limited   objection   to   the

settlement — the only objection by any party — arguing that a

settlement to which it was not a party could not extinguish Tutor

Perini’s own right to assert a cure claim. 3 Id. at 56, 66–67. The

debtor responded that Tutor Perini had no such right. Id. at 67.


     3 Tutor Perini also filed several unsuccessful objections and
motions at earlier procedural stages of the debtor’s contemplated
sale. See, e.g., Bankr. Dkt. 34, 78, 104. None are before this
Court on appeal.
                                       4
         Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 5 of 17



     The bankruptcy court determined that the sale process could

not realistically continue without a conclusive determination of

whether any party could assert cure rights under the ground lease.

See id. at 60. Accordingly, on July 14, 2020, the bankruptcy court

held a hearing on the proposed settlement and on Tutor Perini’s

limited objection. At the hearing, Tutor Perini advanced two legal

theories as to why it would be entitled to demand that the debtor

cure its alleged default under § 5.7(c) before assuming the ground

lease.    First,   Tutor   Perini   argued   that   it   was   a   third-party

beneficiary of the ground lease, with rights to enforce it. Second,

Tutor Perini contended that, even if it were not a third-party

beneficiary, its economic interest in the debtor’s performance

under the ground lease entitled it to bring a cure claim because

the relevant statute contains no express limitation on who may

bring such a claim. See generally id. at 68–80.

     After extensive briefing and oral argument by the parties,

the Bankruptcy Court (Chapman, J.) delivered a detailed bench

ruling in which it rejected both of Tutor Perini’s asserted grounds

for bringing a cure claim. See generally id. On August 11, 2020,

the Bankruptcy Court entered an Order Regarding Disputed Ground

Lease Issues, Bankr. Dkt. 358, which declared that Tutor Perini is

not a third-party beneficiary of the ground lease and has no cure

rights thereunder. The next day, the Bankruptcy Court issued an

order approving the proposed settlement among the Port Authority,

                                       5
          Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 6 of 17



the   lenders,     and    the   debtor.    Bankr.   Dkt.     360.    Tutor    Perini

appealed. 4

      At stake here, of course, is the issue of priority. At the

heart of the American bankruptcy system is the absolute priority

rule, under which secured creditors are entitled to be paid in

full in a corporate reorganization before unsecured creditors see

any   recovery.     See   11    U.S.C.    § 1129(b).   The    cure    right    under

§ 365(b)(1)(A) is a limited exception to that rule, granting

priority even above that of a secured claim to any payments

necessary to cure a default under an assumed executory contract.

11 U.S.C. §§ 503(b)(1)(A); 507(a)(2); see N.L.R.B. v. Bildisco &

Bildisco, 465 U.S. 513, 531 (1984). Accordingly, if Tutor Perini

has a cure right under the ground lease, then its $113 million

unsecured claim must be paid in full before even the secured

lenders may recover. But if Tutor Perini has no such cure right,

then it may recover only along with the other general creditors. 5


      4Only the Order Regarding Disputed Ground Lease Issues,
Bankr. Dkt. 358, is before this Court on appeal. Tutor Perini
separately appealed the order approving the proposed settlement,
Bankr. Dkt. 360, raising a distinct issue in that appeal. That
order has already been affirmed by another court in this district.
See In re George Washington Bridge Bus Station Dev. Venture LLC,
No. 20-cv-7257 (AKH), 2021 WL 738755 (S.D.N.Y. Feb. 25, 2021).

      5It is worth noting that, in addition to seeking to recover
on its $113 million claim against the debtor, Tutor Perini also
sued both the Port Authority and the lenders for that amount in
separate actions before other courts. See Tutor Perini Bldg. Corp.
v. Port Auth. Of N.Y. & N.J., 143 N.Y.S.3d 12, 13 (N.Y. App. Div.
1st Dep’t 2021) (denying in part the Port Authority’s motion to
                                          6
         Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 7 of 17



     Although Tutor Perini’s predicament is clear, this Court has

no choice but to hold that Tutor Perini has no cure rights under

the ground lease. Beginning with the question of whether Tutor

Perini is a third-party beneficiary of the ground lease, this Court

agrees that it is not. 6 New York law typically treats third-party

beneficiary status as a question of fact, given that such a

designation turns on the intent of the contracting parties. See

Debary v. Harrah’s Operating Co., Inc., 465 F. Supp. 2d 250, 261

(S.D.N.Y. 2006). And this Court reviews the factual determinations

of the bankruptcy court for clear error. See In re T.R. Acquisition

Corp., 309 B.R. 830, 835 (S.D.N.Y. 2003). In this case, however,

the Bankruptcy Court’s determinations as to the intent of the

parties turned mostly on the language of the ground lease, rather




dismiss); Stip. & Order of Discontinuance without Prejudice, Tutor
Perini Bldg. Corp. v. N.Y.C. Regional Ctr., LLC, No. 20-cv-731
(PAE), ECF No. 137 (S.D.N.Y. July 14, 2021).

     6 Because Tutor Perini did not raise its arguments relating
to the ground lease in the appeal of the order approving the
proposed settlement, even though it could have done so there, the
appellees here argue that Tutor Perini’s arguments are forfeited
and that this appeal should accordingly be dismissed. (The
appellees further suggest that Tutor Perini strategically chose to
litigate two separate appeals in order to double its chance of
receiving a favorable outcome.) But, as noted at oral argument,
the Court is hesitant to penalize Tutor Perini for the Southern
District’s not having a related-case rule for bankruptcy appeals.
Oral Arg. Tr., ECF No. 32 at 16:13–24 (Apr. 6, 2021). The Court
will accordingly exercise its discretion to consider the merits of
Tutor Perini’s arguments. Cf. Universal Church v. Geltzer, 463
F.3d 218, 228 (2d Cir. 2006).


                                       7
        Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 8 of 17



than assessments of credibility, demeanor, or the like. See Bankr.

Dkt. 358-1 at 68–75. That seems essentially a legal conclusion,

which   this      Court    would   be   inclined   to   review   de    novo.    T.R.

Acquisition, 309 B.R. at 835. But, as it happens, it is not

necessary to firmly resolve the standard of review one way or the

other, because even under the more lenient standard, this Court

would hold that Tutor Perini is not a third-party beneficiary of

the ground lease.

       Under New York law, a person is a third-party beneficiary of

a contract where (1) there is a valid and binding contract between

the contracting parties, (2) that contract “was intended for the

third party’s benefit,” and (3) the benefit to that third party

“is sufficiently immediate to indicate the assumption by the

contracting party of a duty to compensate the third party if the

benefit is lost.” In re Lehman Bros. Holdings, 515 B.R. 171, 177–

78 (Bankr. S.D.N.Y. 2014); see also AER 337 (provision of the

ground lease stating that New York law applies). A court should

consider both “the circumstances surrounding the transaction as

well as the actual language of the contract” to determine the

contracting parties’ intentions. Subaru Distribs. Corp. v. Subaru

of Am., Inc., 425 F.3d 119, 124 (2d Cir. 2005). The party claiming

that    it   is    a      third-party    beneficiary    “has     the   burden     of

demonstrating that he has an enforceable right.” Redzepagic v.



                                          8
      Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 9 of 17



Hammer, No. 14-cv-9808 (ER), 2017 WL 780809, at *9 (S.D.N.Y. Feb.

27, 2017).

     Applying    these        standards,       the   Bankruptcy    Court   properly

concluded that the Port Authority and the debtor did not intend

the ground lease to confer an enforceable benefit on Tutor Perini.

To begin with the most basic observation, the ground lease does

not name Tutor Perini (nor the general contractor in the abstract)

as a third-party beneficiary. And this is not without significance.

The ground lease refers in several places to the prospective

general contractor (the “Project CM”), see, e.g., AER 213, 214,

215, 218, 221, evincing a clear intent by the contracting parties

that the debtor would contract out the construction work. But the

ground lease does not provide that such a general contractor would

become a third-party beneficiary. This omission, particularly in

combination with the ground lease’s integration clause, provides

powerful     evidence    that     Tutor        Perini   is   not    a   third-party

beneficiary. See Debary, 465 F. Supp. 2d at 267–68.

     Even more important, the Ground Lease does name other parties

—   specifically,       the     debtor’s       subtenants    —     as   third-party

beneficiaries. AER 296. To hold that Tutor Perini is also such a

beneficiary without being so named would defy not only common

principles of contract interpretation but also common sense. See

Quadrant Structured Prod. Co., Ltd. v. Vertin, 23 N.Y.3d 549, 560

(N.Y. 2014) (referencing the “expressio unius” canon of contract

                                           9
      Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 10 of 17



interpretation) And of further, though lesser, significance, both

the debtor and the Port Authority acknowledged as part of the 2020

settlement that they did not intend Tutor Perini to be a third-

party beneficiary of the ground lease. Bankr. Dkt. 358-1 at 75.

Though self-serving, these parties’ after-the-fact statements are

not irrelevant to their intent at the time of contracting. 7

      Tutor Perini’s responses are unavailing. Tutor Perini first

cites the general proposition that “[a] contractual requirement

that the promisor render performance directly to the third party

shows an intent to benefit the third party.” Subaru Distribs.

Corp., 425 F.3d at 124. In Tutor Perini’s view, § 5.7(c) of the

ground lease — which, as noted above, requires the debtor to “pay

all   claims     lawfully    made     against   it   by    its   contractors”   —

constitutes a promise by the debtor to render performance (payment)

directly   to     Tutor     Perini.    AER   220.    But    as   the   appellees

persuasively argue, the better reading of this language is that it

simply allocates payment responsibilities to the debtor rather

than the Port Authority. In other words, although the ground lease

obligates the Port Authority to contribute a set amount of funds

towards    the     costs     of     construction,     § 5.7(c)      places   the




      7Contrary to Tutor Perini’s position, Federal Rule of
Evidence 408 plainly does not prohibit consideration of these
statements as evidence of the debtor’s and the Port Authority’s
intent in 2011.


                                        10
       Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 11 of 17



responsibility of actually paying the general contractor on the

debtor. That reading is the only one consistent with the preceding

sentence in § 5.7(c), which states that “the Port Authority shall

have    no   obligations       or   liabilities         in    connection       with     the

performance of any Construction Work or the contracts for the

performance      thereof     entered     into     by    the    [debtor].”        AER   220.

Accordingly,     §    5.7(c)    does     not    require       the   debtor    to     render

performance directly to Tutor Perini; it rather clarifies that the

debtor’s rendering of performance to the Port Authority includes

the responsibility to pay Tutor Perini.

       Tutor Perini next argues that it is a third-party beneficiary

of the ground lease because the ground lease imposes obligations

directly on Tutor Perini. But the Court does not share this reading

of the ground lease. The provisions that Tutor Perini cites do not

place obligations directly on Tutor Perini, but rather require the

debtor — a party to the ground lease — to place these obligations

on the general contractor via a separate contract. See, e.g., AER

213    (requiring     the    debtor      to    “enter     into      a   single     general

construction contract for the entire Project” that requires the

general contractor, inter alia, to competitively bid out the

project to subcontractors); AER 214 (requiring the debtor to engage

the    general       contractor     in        regularly       certifying      that      all

subcontractors have been paid); AER 219 (prohibiting the debtor

from    engaging      a     particular        general     contractor         until     that

                                          11
        Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 12 of 17



contractor “has completed and submitted to the Port Authority the

required vendor integrity questionnaire”).              These provisions of

the ground lease therefore do not sufficiently demonstrate an

intent to confer a benefit, much less an immediate one, on the

general contractor. See In re Lehman Bros. Holdings, 515 B.R. at

177–78.

     Finally, Tutor Perini also goes so far as to suggest that the

2013 construction contract between the debtor and Tutor Perini

retroactively amended the terms of the ground lease to name Tutor

Perini as a third-party beneficiary, or even a party, of that

agreement. Oral Arg. Tr., ECF No. 32 at 19:10–14 (Apr. 6, 2021);

Bankr. Dkt. 139. But the Court cannot see how such a result could

be possible, given that the Port Authority (though it approved the

debtor’s choice of Tutor Perini as general contractor) was not a

party     to   the   construction   contract. 8   The    Court   accordingly


     8  Any holding that the construction contract created a
contractual relationship between the Port Authority and Tutor
Perini would be, at the very least, inconsistent with the New York
Appellate Division’s recent decision dismissing Tutor Perini’s
claim against the Port Authority for breach of contract with
respect to the 2013 construction contract. Tutor Perini Bldg. Corp.
v. Port Auth. Of N.Y. & N.J., 143 N.Y.S.3d 12, 13 (N.Y. App. Div.
1st Dep’t 2021). In so holding, the Appellate Division rejecting
Tutor Perini’s theory that it and the Port Authority were in “the
functional equivalent of privity.” Id. Underscoring that point,
the Appellate Division allowed Tutor Perini’s claim against the
Port Authority for unjust enrichment to proceed, id. at 14, which
it presumably would not have done had there been a contract between
those two parties. See Clark-Fitzpatrick, Inc. v. Long Island R.R.
Co., 70 N.Y.2d 382, 388 (N.Y. 1987) (“The existence of a valid and
enforceable written contract governing a particular subject matter
                                      12
        Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 13 of 17



concludes that Tutor Perini is not a third-party beneficiary of

the ground lease.

      Moving to the second issue, Tutor Perini contends that even

an economic interest in the ground lease short of that of a third-

party beneficiary allows it to assert a cure claim under 11 U.S.C.

§ 365(b)(1)(A), because the statute contains no express limitation

on who may bring such a claim. Reviewing Tutor Perini’s argument

de   novo,   see   T.R.    Acquisition,        309    B.R.   at   835,     the    Court

disagrees. In general, only the non-debtor party to an assumed

executory contract has the right to assert an administrative-

priority cure claim under § 365(b). Cf. In re Madison’s Partner

Grp., Inc., 67 B.R. 633, 635 (Bankr. D. Minn. 1986) (“Nothing in

§ 365 . . . suggests that Congress intended that the nonqualifying

claims of others should receive the same priority treatment simply

because they might be beneficiaries under cross-default clauses in

nonresidential real estate leases.”); In re Kopel, 232 B.R. 57,

65–66    (Bankr.    E.D.N.Y.     1999)        (“A    creditor     cannot    use     the

protections     afforded    it   by   section        365(b) . . .    in     order    to

maximize its returns by treating unrelated unsecured debt as a de

facto priority obligation.”).

      The coherence of the statutory scheme as a whole demands this

interpretation. Section 365(b) creates a significant, but limited,



ordinarily precludes recovery in quasi contract for events arising
out of the same subject matter.”).
                                         13
     Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 14 of 17



exception to the Bankruptcy Code’s priority scheme. It allows the

debtor’s counterparty on an executory contract to demand the cure

of any pre-petition defaults, as well as “adequate assurance of

future performance,” before that contract may be assumed. See 11

U.S.C. § 365(b)(1)(A)–(C). And the Code also provides for superior

priority for such a cure claim, even where a breach-of-contract

claim by the counterparty in the event of the debtor’s breach would

otherwise       have    been   treated      as   unsecured.   See    11     U.S.C.

§ 503(b)(1)(A).

     This exception to the priority rule follows from a clear

statutory purpose: an in-the-money executory contract, like any

other asset, is property of the estate, see 11 U.S.C. § 541, and

its value ought to contribute to the creditors’ recovery. But, at

the same time, the estate is only entitled to as much value as the

debtor bargained for. And allowing the debtor to assume a defaulted

contract    —    that    is,   to   force     the   counterparty    to    continue

performing notwithstanding the debtor’s own failure to perform —

would enrich the debtor at that counterparty’s expense. See In re

Ionosphere Clubs, Inc., 85 F.3d 992, 999 (2d Cir. 1996); see also

Jay Lawrence Westbrook & Kelsi Stayart White, The Demystification

of Contracts in Bankruptcy, 91 Am. Bankr. L.J. 481, 486 & n. 29

(2017). It thus makes good sense to allow administrative-priority

cure claims by the debtor’s counterparty on an executory contract.

But nothing in the preceding rationale would justify a cure claim

                                         14
     Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 15 of 17



brought by a third party, who is not bound to continue performing

under the executory contract, and who merely has an economic

interest in the debtor’s continued performance.

     Read in context, the language of § 365(b)(1)(A) endorses an

approach consistent with this statutory purpose. Subparagraphs (A)

through (C) of § 365(b)(1) each provide for a distinct type of

relief to which the counterparty is entitled before the debtor

assumes the contract: cure of defaults, pecuniary compensation,

and adequate assurance of future performance. But although the

type of relief may vary depending on the nature of the default,

the statutory structure indicates that these are similar remedies

and are intended to benefit the same party. Further, although

§ 365(b)(1)(A) does not expressly limit relief to the non-debtor

party to an executory contract, § 365(b)(1)(B) does so limit

relief. 11 U.S.C. § 365(b)(1)(B) (“[T]he trustee may not assume

such contract or lease unless, at the time of assumption of such

contract or lease, the trustee . . . compensates . . . a party

other than the debtor to such contract or lease, for any actual

pecuniary loss to such party resulting from such default . . . .”)

(emphasis   added).   Accordingly,   § 365(b)(1)(A)     must   implicitly

contain the same limitation.

     As the Bankruptcy Court explained at some length, Tutor

Perini’s position on this question “would turn the Bankruptcy

Code’s priority scheme on its head.” Bankr. Dkt. 358-1 at 77. The

                                   15
     Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 16 of 17



debtor’s counterparty on the ground lease is the Port Authority,

which, by the debtor’s assumption of the ground lease, will be

forced to continue performing thereunder (i.e., by continuing to

grant the debtor the rights to operate the retail mall). The Port

Authority may thus bring a cure claim with respect to the ground

lease. But Tutor Perini is not a party to the ground lease. Its

rights and obligations vis-à-vis the debtor are defined entirely

by the 2013 construction contract, and so the debtor’s assumption

of the ground lease will not lock Tutor Perini into marginally

more future performance. Tutor Perini has a purported economic

interest in the debtor’s performance under § 5.7(c) of the ground

lease, but allowing that interest to justify a cure claim would so

broaden the scope of § 365(b)(1) as allow virtually any unsecured

creditor to assert a cure claim. And that would indeed be an absurd

result, one that the statute cannot possibly have countenanced.

     Finally, in one last gambit, Tutor Perini cites two cases

that supposedly undermine the general proposition that only the

non-debtor party to an executory contract may bring a cure claim.

See In re USN Commc’ns, Inc., No. 99-383, 1999 WL 33496079 (Bankr.

D. Del. July 30, 1999); In re Bldg. Block Child Care Ctrs., Inc.,

234 B.R. 762 (B.A.P. 9th Cir. 1999). But these cases are easily

distinguishable. Each involved a cure claim on an unexpired lease

brought by a former landlord who had, as a condition of assigning

the lease to the new landlord, retained the contractual right to

                                   16
            Case 1:20-cv-07433-JSR Document 34 Filed 08/04/21 Page 17 of 17




bring        a   cure    claim    for   unpaid   rent.    Although        these      former

landlords'        cure claims were allowed to proceed,                Tutor Perini' s

position with respect to the ground lease is not at all analogous.

Tutor Perini was never a party to the ground lease, and it has no

contractual right to bring a cure claim thereunder.                   9



        For      the    foregoing    reasons,    the   Bankruptcy     Court's         order

concluding that Tutor Perini is not a third-party beneficiary of

the ground lease and that Tutor Perini has no right to assert a

§   365 (b) (1) (A)      cure    claim thereunder,       see Bankr.       Dkt.      358,   is

hereby affirmed.

        SO ORDERED

Dated:           New York, NY
                 August j__, 2021                ~g-~-=
                                                 J"EDC ~  RAKOIT,           D. J.




       All that these cases demonstrate is that there may be some
        9

situations where a party other than the current non-debtor party
to an executory contract may bring a cure claim. But the Court
need not decide the full range of such situations, because Tutor
Perini plainly falls outside of it.       Indeed,   following the
bankruptcy court and the parties, the Court's preceding discussion
has merely assumed without deciding that Tutor Perini could have
brought such a claim if it were a third-party beneficiary of the
ground lease.
                                            17
